Citation Nr: 1455859	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, with complications of neuropathy as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1971 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

On November 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for diabetes mellitus, type II, with complications of neuropathy as a result of exposure to herbicides have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran withdrew his appeal of the denial of entitlement to service connection for diabetes mellitus, type II, with complications of neuropathy as a result of exposure to herbicides, by way of written correspondence from his authorized representative.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the representative sent correspondence to the Board which includes the Veteran's name, claim number, and a statement that his diabetes mellitus, type II, service connection claim is withdrawn.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (2013). 

Accordingly, further action by the Board on the service connection claim for diabetes mellitus, type II, with complications of neuropathy as a result of exposure to herbicides is not appropriate and the Veteran's appeal should be dismissed.  Id.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, with complications of neuropathy as a result of exposure to herbicides, is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


